Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1, 27 allowable. The restriction requirement set forth in the Office action mailed on 7/8/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 25-26 is withdrawn.  Claims 25-26 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Patrick Johnson (REG 70,043) on 6/27/2022.
The application has been amended as follows: 
1. (currently amended): A cable management assembly separate from and installable onto a telecommunications rack, the cable management assembly comprising:
(a) a plurality of cables terminated with connectors at each end, some of which have lengths that are different than lengths of others of the plurality of cables; and 
(b) a carrier assembly supporting the plurality of cables and including: 
a bracket including first and second sidewalls extending from an end wall to define an open channel, wherein the bracket includes at least one mounting feature located on the end wall at a location across which the plurality of cables do not extend such that the bracket can be mounted to the telecommunications rack with the plurality of cables supported by the carrier assembly; 
a plurality of cable management members extending from the bracket, the plurality of cable management members defining a plurality of cable routing apertures, the bracket being mountable to a telecommunications rack with the plurality of cables mounted within the carrier assembly; and 
a first cover connected to and supported by distal ends of the plurality of cable management members and facing the bracket end wall, the first cover, the bracket, and the plurality of cable management members cooperatively defining a passageway extending along a length of the bracket from a first longitudinal end to a second longitudinal end; 
(c) wherein the plurality of cables extend through the passageway such that: 
i) first ends of the plurality of cables exit out of the passageway first longitudinal end and are bundled together at a location beyond the first longitudinal end; and 
ii) second ends of at least some of the plurality of cables exit the passageway at the plurality of cable routing apertures; 
iii) wherein first ones of the plurality of cables exiting the cable routing apertures proximate the passageway first longitudinal end have a shorter length as compared to second ones of the plurality of cables exiting the cable routing apertures proximate the passageway second longitudinal end;
wherein the at least one mounting feature is provided on a side of the end wall opposite the plurality of cables.

13. (canceled)
14. (canceled)
15. (canceled)
16. (canceled)
17. (canceled)
18. (canceled)
19. (canceled)
20. (canceled)
21. (canceled)
22. (canceled)


27. (currently amended): A cable management assembly installable onto and separate from a telecommunications rack, the cable management assembly comprising:

(a) a plurality of cables terminated with connectors at each end, some of which have lengths that are different than lengths of others of the plurality of cables; and 

(b) a carrier assembly supporting the plurality of cables and including: 
a bracket including first and second sidewalls extending from an end wall to define an open channel, the bracket including a first end section, a central section, and a second end section, wherein the bracket includes at least one mounting feature located on the end wall at a location across which the plurality of cables do not extend such that the bracket can be mounted to the telecommunications rack with the plurality of cables supported by the carrier; and 
a plurality of cable management members extending from the bracket first and second end sections, the plurality of cable management members defining a plurality of cable routing apertures through which at least some of the plurality of cables extend, wherein the end wall of the bracket is mountable to the telecommunications rack with the plurality of cables mounted within the carrier assembly; 
a first cover connected to and supported by distal ends of the plurality of cable management members and facing the bracket end wall of the first end section, the first cover securing some of the plurality of cables within a first interior area defined by the bracket and the plurality of cable management members; and 
a second cover connected to and supported by distal ends of the plurality of cable management members and facing the bracket end wall of the second end section, the second cover securing some of the plurality of cables within a second interior area defined by the bracket and the plurality of cable management members; 
wherein the plurality of cables secured within the first and second interior areas extend longitudinally beyond the first and second interior areas and into the bracket central section, and further extend out of the bracket open channel;
wherein the at least one mounting feature is provided on a side of the end wall opposite the plurality of cables.


28. (canceled)
 
Allowable Subject Matter

Claims 1, 3-5, 7-12, 23-27, 29 allowed.
2.	With respect to claims 1, 3-5, 7-12, 23-26, 29 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:

a bracket including first and second sidewalls extending from an end wall to define an open channel, wherein the bracket includes at least one mounting feature located on the end wall at a location across which the plurality of cables do not extend such that the bracket can be mounted to the telecommunications rack with the plurality of cables supported by the carrier assembly;
wherein the at least one mounting feature is provided on a side of the end wall opposite the plurality of cables

With respect to claims 27 the allowability resides in the overall structure of the device as recited in independent claim 27 and at least in part because of claimed limitations:
a bracket including first and second sidewalls extending from an end wall to define an open channel, the bracket including a first end section, a central section, and a second end section, wherein the bracket includes at least one mounting feature located on the end wall at a location across which the plurality of cables do not extend such that the bracket can be mounted to the telecommunications rack with the plurality of cables supported by the carrier; and
wherein the at least one mounting feature is provided on a side of the end wall opposite the plurality of cables

The aforementioned limitations in combination with all remaining limitations of claims 1, 27 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
3.	None of the cited references teach nor suggest the above noted limitations of claims 1, 27 in combination with the remaining limitations.

Wilson (US 20090206217 A1) teaches a bracket (100, fig 6) including first and second sidewalls (sidewalls that hold 108) extending from an end wall (bottom left portion of 102, fig 6) to define an open channel (area between the instances of 108), wherein the bracket includes at least one mounting feature (126, fig 9) located on the end wall at a location across which the plurality of cables do not extend such that the bracket can be mounted to the telecommunications rack with the plurality of cables supported by the carrier assembly (fig 9);

However Wilson fails to teach wherein the at least one mounting feature is provided on a side of the end wall opposite the plurality of cables.

McNutt (US 7417188 B2) teaches cable management bracket with mounting feature provided laterally similar to Wilson, rather than the mounting feature being on the end wall opposite the plurality of cables. McNutt col 3 lines 32-35 indicate that cables run through the access ports 41.

Newman (US 8363998 B2) figs 21, 22 and Krietzman (US 6489565 B1) figs 1, 2;  have a similar situation with Wilson and McNutt.

Blomquist (US 20100085726 A1) teaches a cable management bracket that is mounted from behind, but the cable management bracket is significantly different from Wilson and Newman and does not show an obvious difference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841